11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Ex parte Kephren Thomas,                     * Original Proceeding

No. 11-16-00193-CR                           * July 21, 2016

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
proceeding should be dismissed for want of jurisdiction.             Therefore, in
accordance with this court’s opinion, the proceeding is dismissed.